Case 1:19-cv-11311-JSR Document 41 Filed 08/31/20 Page 1 of 4
Case 1:19-cv-11311-JSR Document 40 Filed 08/28/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

AMERICAN CIVIL LIBERTIES UNION,
Plaintiff,

v. No. 1:19-cv-11311 (ISR)

UNITED STATES CUSTOMS AND
BORDER PROTECTION and UNITED
STATES IMMIGRATION AND CUSTOMS
ENFORCEMENT,

Defendants.

 

 

STIPULATION AND ORDER OF SETTLEMENT AND DISMISSAL

WHEREAS plaintiff American Civil Liberties Union (“ACLU”) filed this suit in the
United States District Court for the Southern District of New York pursuant to the Freedom of
Information Act (“FOIA”), 5 U.S.C. § 552, seeking the release of certain records by defendants
United States Customs and Border Protection (“CBP”) and United States Immigration and
Customs Enforcement (“ICE”), in connection with an earlier administrative request for the same
records (the “FOIA request”);

WHEREAS ICE released certain records to ACLU in response to the FOIA request, and
CBP had no responsive records;

IT IS HEREBY STIPULATED AND AGREED, by and between the parties, as follows:

1. The documents produced by ICE fully resolve any and all claims ACLU now has
or may hereafter acquire against ICE, CBP or the United States of America (“United States”), or
any department, agency, officer, or employee of ICE and/or the United States, for the release of

records arising from ACLU’s FOIA request at issue in this action.

 
Case 1:19-cv-11311-JSR Document 41 Filed 08/31/20 Page 2 of 4
Case 1:19-cv-11311-JSR Document 40 Filed 08/28/20 Page 2 of 4

2. After the Court has approved and docketed this Stipulation and Order, within a
reasonable period of time, ICE shall pay to ACLU via electronic funds transfer the sum of
SEVEN THOUSAND THREE HUNDRED FIFTY NINE DOLLARS AND FORTY THREE
CENTS ($7,359.43) in attorneys’ fees and litigation costs, pursuant to 5 U.S.C. § 552(a)(4)(E),
which sum ACLU agrees to accept in complete satisfaction of any and all claims by ACLU for
attorneys’ fees, expenses, costs, interest, and any other sums related to this litigation. Counsel for
ACLU will provide the necessary information for ICE to effectuate the electronic funds transfer.

3, This action is hereby dismissed with prejudice, and without costs or fees other
than as provided in paragraph 2 of this Stipulation and Order, provided that the Court shail retain
jurisdiction for the purpose of enforcing this Stipulation and Order, as well as the parties’
earlier Stipulation Regarding Certain ICE Records, see ECF No, 37.

4, This Stipulation and Order shall not constitute an admission of liability or fault on
the part of ICE, CBP or the United States or their agents, servants, or employees, and is entered
into by both parties for the sole purpose of compromising disputed claims and avoiding the
expenses and risks of further litigation.

5, The parties agree that this Stipulation and Order will not be used as evidence or
otherwise in any pending or future civil or administrative action against ICE, CBP, the United
States, or any agency or instrumentality of the United States.

6. The parties understand and agree that this Stipulation and Order contains the
entire agreement between them, and that no statements, representations, promises, agreements, or
negotiations, oral or otherwise, between the parties or their counsel that are not included herein

shall be of any force or effect.

 

 
Case 1:19-cv-11311-JSR Document 41 Filed 08/31/20 Page 3 of 4
Case 1:19-cv-11311-JSR Document 40 Filed 08/28/20 Page 3 of 4

7. Any obligation of the Government to expend funds under this Stipulation is
subject to the availability of appropriations in accordance with the Anti-Deficiency Act, 31
U.S.C. § 1341. This Stipulation shall not be construed to require the Government to obligate or
pay funds in contravention of the Anti-Deficiency Act.

8. Counsel for ICE will be filing this Stipulation and Order via the ECF system on
behalf of both parties. Pursuant to Rule 8.5(b) of the Electronic Case Filing Rules & instructions
of the U.S. District Court for the Southern District of New York, counsel for ACLU consents to

the electronic filing of this Stipulation and Order by counsel for ICE.

 
Case 1:19-cv-11311-JSR Document 41 Filed 08/31/20 Page 4 of 4
Case 1:19-cv-11311-JSR Document 40 Filed 08/28/20 Page 4 of 4

Dated: August 28, 2020

a

ALEXIA RAMIREZ

NATHAN FREED WESSLER

BRETT MAX KAUFMAN

American Civil Liberties Union Foundation
125 Broad Street, 18th Floor

New York, NY 10004

(212) 549-2500

 

Robert Hodgson

Christopher Dunn

New York Civil Liberties Union Foundation
125 Broad Street, 19th Floor

New York, NY 10004

(212) 607-3300

Counsel for Plaintiff

SO ORDERED:

Sell Reef

THE/HONORABLE JED S. RAKOFF
U.S. DISTRICT JUDGE

Syl —ypo

AUDREY STRAUSS
Acting United States Attorney of the
Southern District of New York

lf Cx

By: JENNI FER C. SIMON

ake United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
(212) 637-2746

Counsel for Defendants

 
